Citation Nr: 1433885	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  12-34 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.  


WITNESSES AT HEARING ON APPEAL

The Appellant
A.M., the Appellant's daughter


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1942 to January 1943 and from May 1945 to December 1945.  He was a prisoner of war (POW) of the Japanese government from May 1942 to January 1943.  The Veteran died in September 2000.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

The Board remanded these issues in August 2012 in order to afford the appellant the opportunity to provide testimony during a hearing before the Board.  Indeed, the appellant testified during a videoconference hearing before the undersigned in May 2014 and a transcript of that hearing has been associated with the claims file.  Therefore, the Board finds that there has been substantial compliance with its remand order and that it may now proceed with a determination of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board has reviewed the Veteran's physical claims file and any electronic records maintained in the Virtual VA system to ensure complete review of the evidence of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  In an unappealed March 2008 decision, the RO denied entitlement to service connection for the cause of the Veteran's death, based on the determination that no new and material evidence had been received.  

2.  Evidence received since the March 2008 RO decision is cumulative or redundant, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for the cause of the Veteran's death.  


CONCLUSIONS OF LAW

1.  The March 2008 RO decision, which denied reopening the claim of service connection for the cause of the Veteran's death, became final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2013).  

2.  The criteria to reopen a claim of entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  Regarding claims for dependency and indemnity compensation (DIC), including claims for service connection for the cause of a veteran's death, the United States Court of Appeals for Veterans Claims (Court) has held that VA is generally required to provide the following notice:  (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

The appellant was provided notice, most recently in August 2011, of the criteria for DIC to include service connection for the cause of the Veteran's death and of the criteria to reopen claims based on the submission of new and material evidence.  In the letter, the appellant was also advised, generally, of the basis of the prior denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

While the letter erroneously stated that the Veteran was not service-connected for any disabilities at the time of death, the Board finds no prejudice in this error as the appellant was previously notified of the Veteran's service-connected malnutrition disability following her original DIC claim in September 2000.  Hence, as the appellant had actual knowledge of the condition for which the Veteran was service-connected at the time of his death and since she was otherwise provided the criteria for claims for DIC, she has not been prejudiced by the technical error in the RO's August 2011 notice letter.  

The Board also concludes VA's duty to assist has been satisfied.  The RO has obtained the Veteran's service treatment records and all identified private treatment records.  No other records have been identified by the Appellant as being potentially relevant to the claim on appeal.  

In a cause of death claim, VA has a duty to obtain a medical opinion if such is needed to assist the appellant in substantiating the claim.  DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  In DeLaRosa the Federal Circuit held that an opinion was not needed where "the even more restrictive" test of 38 U.S.C.A. § 5103A(d) was not met.  DeLaRosa v. Peake, at 1322.  Under the § 5103A(d) test, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) .  The Federal Circuit has held that an appellant's assertion that one condition was caused by another was insufficient to trigger the duty to provide an examination or get an opinion.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

 In the instant case, the only evidence relating the Veteran's death to a service connected disability consists of the appellant's rather vague opinion to that effect. Her opinion is insufficient to trigger the duty to obtain a medical opinion.  Waters, DeLaRosa. There is no indication of evidence that service-connected disabilities caused or contributed to the cause of the Vetera''s death.  

As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the appellant's claim and, therefore, appellate review may proceed without prejudice to the appellant.  


II.  New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c) (West 2002).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002).  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers, while material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2013).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The appellant's claim of entitlement to service connection for the cause of the Veteran's death was previously denied in a March 2008 RO decision, based on the determination that no new and material evidence had been received.  She did not thereafter file a timely appeal or submit any new and material evidence within the one year appeal period; therefore, the March 2008 RO decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2013).  Evidence added to the record since prior final denial includes service records documenting the Veteran's status as a POW, a July 2011 private medical statement from the physician who certified the Veteran's death certificate, a copy of the Veteran's death certificate, and the lay statements and testimony of the appellant.  

The Veteran's service records documenting his status as a POW are not new or material, as the RO and the Board both previously conceded that the Veteran had been a POW during active service and considered such information in prior denials of the appellant's claim.  

The July 2011 statement from the physician who certified the Veteran's death certificate was accepted by the RO as new and material evidence.  Although the RO found that new and material evidence had been submitted to reopen the appellant's claim, RO decisions are not binding on the Board.  It is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Board finds that the physician's July 2011 statement is not new or material evidence.  This statement is not new, as it is basically redundant and cumulative of a previous May 2002 statement written by the physician that was previously submitted to agency decisionmakers.  See 38 C.F.R. § 3.156(a).  In both the May 2002 and July 2011 statements, the physician reports that he was not the attending physician at the time of the Veteran's death and that he certified the cause of the Veteran's death as sepsis based on a description and medical history provided to him by the Veteran's relative wherein the Veteran was described as severely malnourished, suffering from bedsores, and bedridden for three years.  

Further, even if the physician's statement were taken as new evidence, it is not material in that it does not relate to an unestablished fact necessary to substantiate the claim.  The prior July 2001 RO decision and April 2004 Board decision both denied the appellant's claim because there was a lack of competent nexus evidence that the condition that caused the Veteran's death, sepsis, was related to his active service, to include his service-connected malnutrition disability.  The physician's July 2011 statements do not provide competent nexus evidence; hence, they are not material evidence.  See id.  

Finally, the appellant's statements and testimony since the last prior final denial reflect her ongoing contention that the Veteran's death due to sepsis was related to his service-connected malnutrition.  She reported her observations from the time when she cared for the Veteran prior to his death, including that he was bedridden, malnourished, could not sleep, and had bedsores.  

The appellant's statements and testimony merely reiterate arguments and statements she made in conjunction with the previously denied claim, so this is not new evidence.  See Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  Both the RO and the Board previously considered the appellant's contentions that the Veteran's sepsis was related to his active service, to include his service-connected malnutrition disability.  Therefore, the appellant's contentions having been previously considered and rejected, additional statements to this same effect cannot be held to be new evidence.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).  

In short, although the Board acknowledges the relatively low threshold for reopening claims, as discussed above, none of the evidence received since the last final denial of the claim is new or material evidence which warrants reopening of the Appellant's claim.  

In denying reopening the claim, the Board does acknowledge the Veteran's service and recognizes that he was captured by enemy forces and was a prisoner-of-war.  Nevertheless, in the absence of new and material evidence, the Board has no choice but to deny the claim.  


ORDER

In the absence of new and material evidence, the request to reopen a claim of entitlement to service connection for the cause of the Veteran's death is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


